Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive. 
Applicant's argument:
The limitation “carrying unit” does not invoke 35 U.S.C § 112(f) because 1) the claim language does not use “means” or “step” and 2) persons of ordinary skill in the art know this structure to have sufficiently definite meaning.
Examiner's Response:
It appears that without invoking 35 U.S.C § 112(f), the term “carrying”  in the limitation “a carrying unit being moveably supported along a carrying unit-motion axis between a first position and a second position relative to the powder chamber” could comprise a platform, a robotic arm, valve, gantry, or the like which involves a “carrying” motion along an axis. This could encompass any device that extends and transports material in additive manufacturing or beyond. The examiner notes that the term “carrier” or “platform” or “build plane” or “build platform” tends to suggest a platform structure.

Applicant's argument:
The limitation “drive unit” does not invoke 35 U.S.C § 112(f) because 1) the claim language does not use “means” or “step” and 2) persons of ordinary skill in the art know this structure to have sufficiently definite meaning.
Examiner's Response:
It appears that without invoking 35 U.S.C § 112(f), the term “drive”  in the limitation “a drive unit configured to generate a drive force for moving the carrying unit” could comprise a platform, a robotic arm, track, actuator, or the like which involves creating a “drive force” or really anything that can move the carrying unit. This could encompass any device that extends and transports material in additive manufacturing or beyond. The examiner notes that the term “motor” or “drive” or “actuator” tends to suggest a specific structure.

Applicant's argument:
The limitation “coupling unit” does not invoke 35 U.S.C § 112(f) because 1) the claim language does not use “means” or “step” and 2) persons of ordinary skill in the art know this structure to have sufficiently definite meaning.
Examiner's Response:
It appears that without invoking 35 U.S.C § 112(f), the term “coupling”  in the limitation “a coupling unit coupling the carrying unit with the drive unit” could comprise a connection between the carrying unit and the drive unit, i.e. a wire, a clamp, connection, bar, etc. However, there is a specific term “coupling unit” that is likened to a mechanical device that transmits torque through a viscous fluid; the examiner notes that the current application does not depict this structure in the drawings. The examiner notes that the term “tube” or “linking rod” or “telescoping rod” or “segments” tends to suggest a specific structure as is supported by the specification.

Applicant's argument:
The limitation “guiding unit” does not invoke 35 U.S.C § 112(f) because 1) the claim language does not use “means” or “step” and 2) persons of ordinary skill in the art know this structure to have sufficiently definite meaning.
Examiner's Response:
It appears that without invoking 35 U.S.C § 112(f), the term “guiding”  in the limitation “a guiding unit surrounding the coupling unit” could comprise the walls a platform is seated in or a double spindle. The examiner notes that the term “outer tube” or “linking rod” or “telescoping rod” or “segments” or “double spindle” tends to suggest a specific structure as is supported by the specification.

Applicant's argument:
Grasegger does not provide motivation to combine with Lessing.
Examiner's Response:
There is motivation to modify Grasegger with Lessing because Grasegger supports a load on its platform. It would be advantageous to incorporate Lessing’s design as is taught “because the telescoping function as rotation-prevention prevents the element in question from rotating along with the connecting elements” (Paragraph(s) 0038). The use of these “double spindles” further supports Grassegar’s spindle unit because it would predictably, and advantageously, provide rotational support that is not provided by Grassegar’s current guiding units. 

Applicant's argument:
KSR cannot be used in combination with Mantell, because there are no design or market pressures to motivate using Mantell’s optical sensor with Grasegger.

Examiner's Response:
Mantell teaches that in order for the optical sensor 80 to work, it can be placed on any flat surface in the build chamber (Paragraph(s) 0014, 0016 and Figure(s) 1) to predictably determine distance/height/extension. Mantell teaches that it is advantageous to determine a motion and/or position of the carrying unit to determine the height at which the object is being printed (abstract). In selective laser sintering, this is valuable because calibrating the layer and determining which layer is to be printed opens up the possibility for more accurate and consistent layering which improves the sintering depth and cohesiveness of the layers being printed such that they better align with the CAD specifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sweetland (US-20200376773-A1) teaches a vertical motion sensor to detect the height of the build platform (Paragraph(s) 0049).
Buller (US-20170304894-A1) teaches position sensors to detect the height of the material bed (Paragraph(s) 0171).
Reynolds (US-20170304894-A1) teaches a position sensor to detect the height of the layer (Paragraph(s) 0061).
Share (US-20170371317-A1) teaches a position sensor (Paragraph(s) 0022).
Wang (US-20190001579-A1) teaches a position sensor (Paragraph(s) 0006).
Chen (US-20140348690-A1) teaches a powder chamber (Paragraph(s) 0011), carrying unit (valve bottom 25, Figure(s) 6), drive unit (all elements of Figure(s) 6; however, second cylinder 70 drives the hinge plate 76 to move on the guiding track 24 and extends, Figure(s) 6 

These sources teach a wide variety of what could be considered a “guiding unit” around a “coupling unit” because they satisfy the limitations:
US-20200070415-A1, Figure(s) 1
US-20170066194-A1, Figure(s) 2
US-20090057636-A1, Figure(s) 3
US 20180119783 A1, Figure(s) 2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743